Citation Nr: 0103756	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  99-20 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an original rating in excess of 20 percent for 
a lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




REMAND

The veteran had active service from January 1967 to July 
1970.  

This action comes to the Board of Veterans' Appeals (Board) 
from an April 1999 rating decision of the VARO in Lincoln, 
Nebraska, which granted service connection and assigned a 10 
percent evaluation, effective November 2, 1998, for the 
veteran's lumbosacral spine disability, classified for rating 
purposes as "spondylolisthesis L5 - S1 and spondylolysis, 
possible old inferior end plate fracture at L4 and 
degenerative joint disease, lumbar spine."  In September 1999 
the aforementioned rating decision was amended to reflect a 
20 percent disability rating for the lumbar spine disability, 
effective November 2, 1998.  On a claim for an original or 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law; thus, it 
follows that such a claim remains in controversy while less 
than the maximum available benefit is awarded.  AB v. Brown, 
6 Vet. App. 35 (1993).   

Received at the Board in July 2000 was an October 1999 
statement from the veteran's private orthopedic surgeon.  
This document has not been considered by the RO in its 
adjudication of the claim.  In addition, the veteran has 
requested reexamination of his back.

When the veteran was accorded an orthopedic examination by VA 
for rating purposes in August 1999, the claims file was not 
available for review.  The examination accorded the veteran 
was without reference to abnormal neurologic findings.  The 
October 1999 statement from the veteran's principal treating 
orthopedic surgeon referred to entrapment of the L5 nerve 
root and radiation of pain into the back and left lower 
extremity.  

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim, the case is 
REMANDED to the RO for the following:  

1.  The RO should request that the 
veteran furnish information as to any 
treatment he has received for his 
service-connected lumbosacral spine 
disorder since October 1999.  The RO 
should then take all necessary steps to 
obtain copies of the records of such 
treatment and associate them with the 
claims folder.  Of particular interest 
are records from Dr. Bainbridge, dating 
from October 1999.  

2.  The veteran should then be afforded 
orthopedic and neurologic examinations to 
evaluate all current manifestations of 
his service-connected lumbar spine 
disability.  The orthopedist and 
neurologist should review the claims 
folder prior to completing the 
examinations.  All necessary testing 
should be conducted and the results 
reported in detail.  In addition to 
indicating whether the claims folder has 
been reviewed, each examiner is requested 
to provide an opinion as to the severity 
of the veteran's functional impairment 
due to his service-connected lumbosacral 
spine disorder.  The orthopedic examiner 
should report the veteran's ranges of 
motion in the lumbar spine in degrees, 
and, state whether there is slight, 
moderate, or severe limitation of motion, 
and whether the lumbar spine disorder is 
manifested by weakened movement, excess 
fatigability, or incoordination.  
Notation is to be made as to whether 
there is any pain on movement of the 
spine in any direction.  The neurologic 
examiner should report whether the 
veteran has persistent symptoms 
compatible with sciatic neuropathy, 
characteristic pain, demonstrable muscle 
spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  The examiner is 
also requested to express an opinion as 
to whether the lumbar disc disease is 
pronounced, severe, moderate, or mild.  

3.  After undertaking any other 
development deemed appropriate, the RO 
should ensure that the requested 
development has been completed to the 
extent possible, and readjudicate the 
claim.  If the benefit sought is not 
granted to the veteran's satisfaction, 
the RO should issue a supplemental 
statement of the case, with consideration 
of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (2000) and the holding in the 
DeLuca v. Brown, 8 Vet. App. 202 (1995) 
and whether they provide a basis for an 
increased evaluation.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion, as to 
any final outcome warranted.  The veteran need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




